Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on August 22, 2019. Claim(s) 1-30 are currently pending and have been examined.

Claim Objections
Claim 4 objected to because of the following informalities:  “rates of change are do not”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion to encompass “rates of change do not”.
Claim 12 objected to because of the following informalities:  “rates of change are do not”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion to encompass “rates of change do not”.
Claim 20 objected to because of the following informalities:  “rates of change are do not”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion to encompass “rates of change do not”.
Claim 28 objected to because of the following informalities:  “rates of change are do not”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion to encompass “rates of change do not”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitations are: "means for determining", "means for determining", "means for identifying", and "means for providing" in claim 17, “means for determining” and “means for providing” in claim 18, “means for identifying”, “means for identifying”, “means for 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites determining rates of change for a user’s physiological parameters, determining if the rates of change meet a threshold, and identify, based on if the rates of change meet the threshold and the location of the user’s mobile device and user profile, a possible user condition, and providing a message based on the determined user condition. Claim 2 recites determining if the user condition is an emergency and providing a notification. Claim 3 further defines the physiological parameters. Claim 4 further recites identifying the mobile device location, determining if the rates of change relate to conditions related to the device location, and if the determining rate of change does not relate to the conditions related to the device location, determine a potential user condition based on the rates of change and the user profile, and associate the potential user conditions with the venue. Claim 5 further defines the user conditions. Claim 6 further defines the thresholds. Claims 7-8 recite a user requesting information to receive a response and store the responses.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  That is, other than reciting “mobile device” to perform these functions, nothing in the claim precludes the limitations from 
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example the claims recite “mobile device” that is used for the “determining”, “identifying”, and “providing” functions. The written description discloses that the recited computer components encompass generic computer components including “a particular implementation, mobile device 100, which may also be referred to as a UE (or user equipment), may transmit radio signals to, and receive radio signals from, a wireless communication network. In one example, mobile device 100 may communicate with a cellular communication network by transmitting wireless signals to, or receiving wireless signals from a cellular transceiver 110 which may comprise a wireless base transceiver subsystem (BTS), a Node B or an evolved NodeB (eNodeB) over wireless communication link 123.” (See Paragraph [0020]). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] 
Claims 9-16 and 24, 17-23, and 25-30 recite functions that mirror the functions outlined above in claims 1-8, but in device and computer-readable medium form. These limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as explained above with respect to claim 1 but for the recitation of generic computer components. Claims 9-16 and 24 recite “device”, “one or more sensors”, “one or more memory”, and “one or more processors” to perform the functions that are mirrored from claim 1. Claims 25-30 recite “non-transitory computer-readable medium”, “device”, “processor-executable program code”, and “one or more processors” to perform the functions that are mirrored from claim 1.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer configured to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well-understood, routine, and conventional activity of a general-purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13-19, 21-27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable over Bosworth et al. (U.S. Patent Pre-Grant Publication No. 2019/0090800).
As per independent claim 1, Bosworth discloses a method of providing health assistance information from a mobile device (See Paragraph [0226]: The components of the system may be integrated into a wearable device.), the method comprising: determining, at the mobile device, one or more rates of change for one or more physiological parameters of a user (See Paragraph [0146]: A health controller can determine when a health parameter deviates from a predetermined value or range of acceptable values, which the Examiner is interpreting the health parameters to encompass the physiological parameters and the deviation as the rates of change.); determining, at the mobile device, whether the one or more rates of change meets one or more thresholds (See Paragraph [0146]: A health controller can determine when a health parameter 
Claims 9, 17, and 25 mirror Claim 1 only within differing statutory categories, and is rejected for the same reasons as Claim 1. The addition of “one or more sensors” within claim 9 is encompassed by Bosworth’s teaching in Paragraph [0135]: “The health controller is operatively coupled with a memory device and a plurality of vital sensors”.
As per claim 2, Bosworth discloses the method of claim 1 as described above. Bosworth further teaches determining whether there is an emergency based on the identified one or more potential user conditions (See Paragraph [0064]: A determination can be made as whether to take further action based on monitoring and/or identifying the health of a user, and can generate a warning and can carry out an emergency procedure, which the Examiner is interpreting to 
Claims 10, 18, and 26 mirror Claim 2 only within differing statutory categories, and is rejected for the same reasons as Claim 2.
As per claim 3, Bosworth discloses the method of claim 1 as described above. Bosworth further teaches wherein the one or more physiological parameters comprises blood pressure, heart rate, glucose, respiratory rate, peripheral capillary oxygen saturation, pulse transit time, stroke volume, cardiac output, muscle contraction, heart rhythm, body temperature, skin temperature, triglycerides, skin conductivity, or any combination thereof (See Paragraph [0107]: The one or more physiological states may include cardiac parameters such as heart rhythm and heart rate.).
Claims 11, 19, and 27 mirror Claim 3 only within differing statutory categories, and is rejected for the same reasons as Claim 3.
As per claim 5, Bosworth discloses the method of claim 1 as described above. Bosworth further teaches wherein the one or more potential user conditions comprise diabetic reaction, choking, allergic reaction, asthma attack, hypertension, hypoglycemia, atrial fibrillation, tachycardia, a medication controlled medical condition, or any combination thereof (See Paragraph [0227]: The types of sensors can monitor patient’s vitals that can include, heart rate, blood pressure, respiration, vital signs, heart rate variability and temperatures, which the 
Claims 13, 21, and 29 mirror Claim 5 only within differing statutory categories, and is rejected for the same reasons as Claim 5.
As per claim 6, Bosworth discloses the method of claim 1 as described above. Bosworth further teaches wherein the one or more thresholds are based on a user-specific baseline, historical patterns of the one or more physiological parameters or any combination thereof (See Paragraph [0220]: Data storage system contains schema to define relationships between symptoms, historical data, trends, and/or diagnosis of the patient's condition, which the Examiner is interpreting the historical data when utilized with the predetermined values to encompass the thresholds are based on historical patterns.).
Claims 14, 22, and 30 mirror Claim 6 only within differing statutory categories, and is rejected for the same reasons as Claim 6.
As per claim 7, Bosworth discloses the method of claim 1 as described above. Bosworth further teaches wherein the providing one or more messages based on the identified one or more potential user conditions comprises: requesting information based on the identified one or more potential user conditions (See Paragraph [0236]: A request for a response to confirm the diagnosis can be sent to the user.); receiving one or more responses to the information request (See Paragraph [0214]: Behavior analysis can be used to identify mental inability such as measuring movement pattern, response time, and type of response, which the Examiner is interpreting the response time to encompass a user responding to a request.); in response to the one or more responses indicating a user condition other than the one or more potential user conditions, storing the one or more responses and the one or more rates of change (See 
Claims 15 and 23 mirror Claim 7 only within differing statutory categories, and is rejected for the same reasons as Claim 7.
As per claim 8, Bosworth discloses the method of claims 1 and 7 as described above. Bosworth further teaches wherein the one or more responses comprises a user consumed one or more beverages, consumed one or more foods, administered one or more medications, time of consumption, or any combination thereof (See Paragraph [0232]: A user can have their chemicals analyzed by a sweat sensor to identify if the user has possible food poisoning, which the Examiner is interpreting to encompass the claimed portion as the user is asked to confirm the diagnosis as described above.).
Claims 16 and 24 mirror Claim 8 only within differing statutory categories, and is rejected for the same reasons as Claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 12, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (U.S. Patent Pre-Grant Publication No. 2019/0090800) in view of Tran et al. (U.S. Patent Pre-Grant Publication No. 2018/0001184).
As per claim 4, Bosworth discloses the method of claim 1 as described above. Bosworth further teaches wherein the identifying one or more potential user conditions based on the one or more rates of change, the location of the mobile device and the user profile comprises: determining whether the one or more rates of change correspond to one or more conditions 
Bosworth discloses the method as described above, Bosworth may not explicitly teach identifying one or more potential user conditions based on the one or more rates of change, the location of the mobile device and the user profile comprises: identifying a venue associated with the location of the mobile device; and associating the one or more potential user conditions with the venue.
Tran teaches a method wherein the identifying one or more potential user conditions based on the one or more rates of change, the location of the mobile device and the user profile comprises: identifying a venue associated with the location of the mobile device (See Paragraph [0518]: The system can group patients based on the venue location, which the Examiner is interpreting to encompass the claimed portion.); and associating the one or more potential user conditions with the venue (See Paragraph [0518]: The process is able to group population of patients with certain venues.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Bosworth to include identifying one or more potential user conditions based on the one or more rates of change, the 
Claims 12, 20, and 28 mirror Claim 4 only within differing statutory categories, and is rejected for the same reasons as Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Radrich et al. (U.S. Patent Pre-Grant Publication No. 2021/0287803), describes a physiological parameter monitoring system that is able to receive data streams from a plurality of sensors and can be compared to pre-defined thresholds, Kuhn et al. (U.S. Patent Publication No. 11,154,249), describes determining health status that includes using an implantable medical device and an optical sensor to determine current physiological parameters, and Zhou (“Mobile personal health care system for patients with diabetes”),d escribes a personal diabetes monitoring system which integrates wearable sensors to facilitate the management of chronic disease.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626